UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6100


OLANDER R. BYNUM,

                    Plaintiff - Appellant,

             v.

KATY POOLE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:15-cv-00960-LCB-JLW)


Submitted: May 23, 2017                                           Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olander R. Bynum, Appellant Pro Se. Vanessa N. Totten, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olander R. Bynum seeks to appeal the district court’s order denying his motions for

compensation and for default judgment and granting the defendant’s motion to set aside

entry of default. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Bynum seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2